

 
 

--------------------------------------------------------------------------------

 
ZA Consulting, Inc.
Investor Relations
Services                                                                                                116
West 23rd, Street
New York, NY 10010
Phone: (212) 505-5976
Fax: (212) 656-1188





CONSULTING AGREEMENT
 
This Corporate Development Services Agreement (this “Agreement”) is made and
effective as of the 11thh day of May, 2010, by and between Tactical Air Defense
Services, Inc. (the “Company”), and ZA Consulting, Inc. (“ZA”).
 
WHEREAS, the Company is a Nevada public corporation that offers air combat
training, air-to-air refueling, aerial fire fighting, and specialty aerial
services to the U.S. and U.S. approved Allied Countries and other Federal and
State Agencies.
 
WHEREAS, the Company desires to have ZA provide certain consulting services, as
described in Section A of this Agreement, pursuant to the terms and conditions
of this Agreement; and
 
WHEREAS, ZA desires to provide the Services to the Company pursuant to the terms
and conditions of this Agreement in exchange for the Consulting Fees (defined in
Section 2) and expense reimbursement provided for in Section 2.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:
 
1. CONSULTING SERVICES.  During the term of this Agreement, ZA, in the capacity
as an independent contractor, shall provide the services to the Company set
forth on Schedule A (the “Services”).  The Company acknowledges that ZA will
limit its role under this Agreement to that of a consultant, and the Company
acknowledges that ZA is not, and will not become, engaged in the business of (i)
effecting securities transactions for or on the account of the Company, (ii)
providing investment advisory services as defined in the Investment Advisors Act
of 1940, or (iii) providing any tax, legal or other services.  The Company
acknowledges and hereby agrees that ZA is not engaged on a full-time basis and
ZA may pursue any other activities and engagements it desires during the term of
this Agreement. ZA shall perform the Services in accordance with all local,
state and federal rules and regulations.
 
2. COMPENSATION TO ZA.
 
(a) The Company shall issue to ZA an amount equal to Twenty Million (20,000,000)
shares of fully duly authorized, fully paid common stock of the Company, The
Common Stock shall vest as follows:  (i) 100% of the Common Stock shall be
immediately vested on the date of execution of this Agreement despite any
termination of this Agreement.
 
(b)             $150,000 payment upon the execution of this agreement
 
(c)           Any commercially reasonable out-of-pocket expenses incurred by ZA
in connection with the performance of the Services (the “ZA Expenses”) shall be
reimbursed by the Company within thirty (30) days of ZA submitting to the
Company an invoice that details the amount of the ZA Expenses and includes
written documentation of each expense that exceeds Fifty Dollars ($50).  ZA
shall not charge a markup, surcharge, handling or administrative fee on the ZA
Expenses. The Company acknowledges that ZA may incur certain expenses during the
term of this Agreement, but not receive a bill or receipt for such expenses
until after the term of this Agreement.  In such case, ZA shall provide the
Company with an invoice and documentation of the expense and the Company shall
reimburse ZA for such expenses within five (5) days after receiving such
invoice.
 
3. TERM.  The term of this Agreement shall be for six (6) months and commence as
of the date of this Agreement, subject to Section 4 of this Agreement.  Either
the Company or ZA may terminate this Agreement after a period of ninety (90)
days from the date of this Agreement.  Thereafter, either the Company or ZA may
terminate this Agreement by giving the other party thirty (30) days prior
written notice.  To the extent the Company terminates this Agreement for any
reason, ZA shall not be required to pay to the Company any portion of the
Consulting Fees or any portion of the Common Stock received by ZA on the date of
execution of this Agreement.
 
4. EFFECT OF TERMINATION.  Upon termination of this Agreement by either party,
the Company shall pay to ZA all Consulting Fees earned up to the date of such
termination and reimburse ZA for all ZA Expenses incurred as of the date of
termination of this Agreement, including without limitation, the reimbursement
of certain expenses after the termination of this Agreement, as provided for in
Section 2.
 
5. ACCURACY OF INFORMATION PROVIDED TO ZA.  The Company represents and warrants
to ZA that all financial documents provided to ZA are and will be true and
correct and contain no material omission or misstatement of facts.  The Company
agrees to keep ZA currently informed as to any changes in material fact
regarding the Company, its business, assets, liabilities, income, projections,
forecasts or any other matters referred to in any documents provided to ZA by
the Company.
 
6. INDEPENDENT CONTRACTOR.  ZA shall act at all times hereunder as an
independent contractor as that term is defined in the Internal Revenue Code of
1986, as amended, with respect to the Company, and not as an employee, partner,
agent or co-venturer of or with the Company.  Except as set forth herein, the
Company shall neither have nor exercise control or direction whatsoever over the
operations of ZA, and ZA shall neither have nor exercise any control or
direction whatsoever over the employees, agents or subcontractors hired by the
Company.
 
7. NO AGENCY CREATED.  No agency, employment, partnership or joint venture shall
be created by this Agreement, as ZA is an independent contractor.  ZA shall have
no authority as an agent of the Company or to otherwise bind the Company to any
agreement, commitment, obligation, contract, instrument, undertaking,
arrangement, certificate or other matter.  Each party hereto shall refrain from
making any representation intended to create an apparent agency, employment,
partnership or joint venture relationship between the parties.
 
8. INDEMNIFICATION.
 
(a) Indemnity by the Company.  The Company hereby indemnifies and holds harmless
ZA and each person and affiliate associated with ZA against any and all losses,
claims, damages, liabilities, and expenses (including reasonable costs of
investigation and legal counsel fees), and in addition to any liability the
Company may otherwise have, arising out of, related to or based upon:
 
(i)  
Any breach by the Company of any representation, warranty or covenant contained
in or made pursuant to this Agreement; or

 
(ii)  
Any violation of law, rule, or regulation by the Company or the Company’s
agents, employees, representatives, or affiliates.

 
(b) Indemnity by ZA.  ZA hereby indemnifies and holds harmless the Company and
each person and affiliate associated with the Company against any and all
losses, claims, damages, liabilities, and expenses (including reasonable costs
of investigation and legal counsel fees), and in addition to any liability the
Company may otherwise have, arising out of, related to or based upon:
 
(i)  
Any breach by ZA of any representation, warranty, or covenant contained in or
made pursuant to this Agreement; or

 
(ii)  
Any violation of law, rule or regulation by ZA or ZA’s agents, employees,
representatives or affiliates.

 
(c) Actions Relating to Indemnity.  If any action or claim shall be brought or
asserted against a party entitled to indemnification under this Agreement (the
“Indemnified Party”) or any person controlling such party and in respect of
which indemnity may be sought from the party obligated to indemnify the
Indemnified Party pursuant to this Section 8 (the “Indemnifying Party”), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
to the extent the Indemnified Party does not assume the defense of such action,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party.  The Indemnified
Party or any such controlling party shall have the right to employ separate
legal counsel in any such action and participate in the defense thereof and to
be indemnified for the reasonable legal fees and expenses of the Indemnified
Party’s own legal counsel.
 
(d) This Section 8 shall survive any termination of this Agreement for a period
of three (3) years from the date of termination of this Agreement.
 
9. NOTICES.  Any notice required or permitted to be given pursuant to this
Agreement shall be in writing (unless otherwise specified herein) and shall be
deemed effectively given upon personal delivery or upon receipt by the addressee
by courier or by telefacsimile addressed to each of the other Parties thereunto
entitled at the respective address listed below, with a copy by email, or at
such other addresses as a party may designate by ten (10) days prior written
notice:
 
If to the Company:


Tactical Air Defense
123 W. Nye Lane, Suite 517
Carson City, NV 89706
Phone: (305) 781-2929
Fax: (305) 407-1607
Attn: Alexis Korybut


If to ZA:


ZA Consulting, Inc.
116 West 23rd Street
Suite 500
New York, NY 10011
Phone:  (212) 505-5976
Fax:    (212) 656-1188
Attn: David Zazoff


10. ASSIGNMENT.  This Agreement shall not be assigned, pledged, or transferred
in any way by either party hereto without the prior written consent of the other
party.  Any attempted assignment, pledge, transfer, or other disposition of this
Agreement or any rights, interests, or benefits herein contrary to the foregoing
provisions shall be null and void.
 
11. CONFIDENTIAL INFORMATION.  ZA agrees that, at no time during the Term or a
period of five (5) years immediately after the Term, will ZA (a) use
Confidential Information (as defined below) for any purpose other than in
connection with the Services or (b) disclose Confidential Information to any
person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company.  As used herein, “Confidential
Information” means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures, and employee files and information;
provided, however, that “Confidential Information” shall not include any
information that (i) has entered the public domain through no action or failure
to act of ZA; (ii) prior to disclosure hereunder was already lawfully in ZA’s
possession without any obligation of confidentiality; (iii) subsequent to
disclosure hereunder is obtained by ZA on a non-confidential basis from a third
party who has the right to disclose such information to ZA; or (iv) is ordered
to be or otherwise required to be disclosed by ZA by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.
 
12. RETURN OF MATERIALS AT TERMINATION.  ZA agrees that all documents, reports
and other data or materials provided to ZA shall remain the property of the
Company, including, but not limited to, any work in progress.  Upon termination
of this Agreement for any reason, ZA shall promptly deliver to the Company all
such documents, including, without limitation, all Confidential Information,
belonging to the Company, including all copies thereof.
 
13. CONFLICTING AGREEMENTS; REQUISITE APPROVAL.  ZA and the Company represent
and warrant to each other that the entry into this Agreement and the obligations
and duties undertaken hereunder will not conflict with, constitute a breach of
or otherwise violate the terms of any agreement or court order to which either
party is a party, and each of the Company and ZA represent and warrant that it
has all requisite corporate authority and approval to enter into this Agreement
and it is not required to obtain the consent of any person, firm, corporation or
other entity in order to enter into this Agreement.
 
14. NO WAIVER.  No terms or conditions of this Agreement shall be deemed to have
been waived, nor shall any party hereto be stopped from enforcing any provisions
of the Agreement, except by written instrument of the party charged with such
waiver or estoppel.  Any written waiver shall not be deemed a continuing waiver
unless specifically stated, shall operate only as to the specific term or
condition waived, and shall not constitute a waiver of such term or condition
for the future or as to any act other than specifically waived.
 
15. GOVERNING LAW.  This Agreement shall be governed by, construed in accordance
with and enforced under the laws of the Commonwealth of Pennsylvania.  The venue
for any legal proceedings in connection with this Agreement shall be in the
appropriate forum in Philadelphia, PA.
 
16. ENTIRE AGREEMENT.  This Agreement contains the entire agreement of the
parties hereto in regard to the subject matter hereof and may only be changed by
written documentation signed by the party against whom enforcement of the
waiver, change, modification, extension or discharge is sought.  This Agreement
supercedes all prior written or oral agreements by and among the Company or any
of its subsidiaries or affiliates and ZA or any of its affiliates.
 
17. SECTION HEADINGS.  Headings contained herein are for convenient reference
only.  They are not a part of this Agreement and are not to affect in any way
the substance or interpretation of this Agreement.
 
18. SURVIVAL OF PROVISIONS.  In case any one or more of the provisions or any
portion of any provision set forth in this Agreement should be found to be
invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws.  The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.
 
19. BINDING EFFECT.  This Agreement is binding upon and inures to the benefit of
the parties hereto and their respective successors and assigns, subject to the
restriction on assignment contained in Section 10 of this Agreement.
 
20. ATTORNEY'S FEES.  The prevailing party in any legal proceeding arising out
of or resulting from this Agreement shall be entitled to recover its costs and
fees, including, but not limited to, reasonable attorneys' fees and post
judgment costs, from the other party.
 
21. AUTHORIZATION.  The persons executing this Agreement on behalf of the
Company and ZA hereby represent and warrant to each other that they are the duly
authorized representatives of their respective entities and that each has taken
all necessary corporate or partnership action to ratify and approve the
execution of this Agreement in accordance with its terms.
 
22. ADDITIONAL DOCUMENTS.  Each of the parties to this Agreement agrees to
provide such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party in order to carry out the purposes and intent of this Agreement.
 
23. COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one agreement.  A telefacsimile of this Agreement may be relied
upon as full and sufficient evidence as an original.
 
[Signatures on Following Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
The Company:
 
Tactical Air Defense Services, Inc.
 


 


 
By:           /s/ Alexis Korybut
 
Alexis Korybut, President
 


 
ZA:
 
ZA Consulting, Inc.
 


 


 
By:           /s/ David Zazoff
 
David Zazoff
 

 
 

--------------------------------------------------------------------------------

 

Schedule A
 
                        This is Schedule “A” to that certain Corporate
Development Services Agreement respecting the Company and ZA.
 


General Consulting Services


                        Without in any manner limiting the generality of the
Services to be provided by ZA, it is hereby also acknowledged and agreed that ZA
will provide the following specific corporate development and investor relations
consulting services to the Company, or to any of the Company’s respective
subsidiaries, as the case may be, and as may be determined by the Board of
Directors, from time to time, in its sole and absolute discretion, and in
conjunction with the development of the Company’s various business interests,
subject, at all times, to the direction of the Board of Directors:
 
            (a)        assistance in the initiation, coordination, and
implementation of certain aspects of certain corporate development and investor
relations programs or projects in connection with the maintenance of the
Company’s various business interests;
 
            (b)       advising Company management respecting various aspects of
proposed investor support and broker relations;
 
            (c)        assistance in the conducting of due diligence meetings
with brokers, analysts, institutional money managers, and financial media
companies;
 
            (d)       providing the Company with the following corporate
communications services:
 
·              investor call response;
·              press release management, drafting editing and dissemination;
·              management and hosting of quarterly conference calls/web casts;
·              database management;
·              financial package management;
·              investor website review and recommendations;
·              presentation assessment and revisions; and quarterly written
assessments to management and the Board of Directors;
 
            (e)        providing the Company with the following program
management services:
 
·              introduction to sell-side including institutional research teams
and sales and trading departments;
·              introduction to the ZA’s consulting proprietary broker and retail
investor network;
·              analysis of DTC sheets, nobo lists, and transfer agent sheets;
and
·              ongoing outreach with current shareholders including stakeholders
of record and in street name via nobo list mailings and phone communications;
 
            (f)        using its best efforts to provide the Company with
speaking presentations at investment banking conferences and other sell-side or
sponsored conferences; and
 
            (g)        assistance in all other matters and services in
connection with the corporate development and maintenance of the Company’s
various Business interests as may be determined by the Board of Directors, from
time to time, in its sole and absolute discretion.
 
                        In this regard it is hereby acknowledged and agreed that
the ZA shall be entitled to communicate with and shall rely upon the immediate
advice, direction and instructions of the President of the Company, or upon the
advice or instructions of such other director or officer of the Company as the
President of the Company shall, from time to time, designate in times of the
President’s absence, in order to initiate, coordinate and implement the Services
as contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.

 
 

--------------------------------------------------------------------------------

 
